Citation Nr: 0714946	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral defective vision, including optic atrophy in the 
left eye.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected tinea pedis and onychomycosis of 
the toenails.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 
1962, and June 1963 to December 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the veteran requested a hearing before a 
Veterans Law Judge at the RO.  Because the RO schedules the 
hearings between the RO and the Board, a remand of this 
matter to the RO is necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing in accordance with his April 
2007request.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

